Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered May 29, 2012 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order granting the petition alleging that she violated the terms of a suspended judgment and terminating her parental rights on the ground of permanent neglect. The record belies the mother’s contention that Family Court failed to consider whether termination of her parental rights was in the best interests of the child, and we agree with the court that termination was in the child’s best interests (see Matter of Ronald O., 43 AD3d 1351, 1352 [2007]; Matter of Saboor C., 303 AD2d 1022, 1023 [2003]). Finally, we note that petitioner’s contention that we should vacate that part of the order granting the mother access to posttermination photographs of the child is not properly before us inasmuch as petitioner did not cross-appeal from the order (see Matter of Cay den L.R. [Melissa R.], 108 AD3d 1154, 1156 [2013]).
Present — Smith, J.E, Fahey, Peradotto, Carni and Sconiers, JJ.